Citation Nr: 0910966	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's deceased spouse is a Veteran for the 
purpose of establishing her basic entitlement to VA death 
benefits. 



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant claims that her deceased spouse had World War 
II service with the U.S. Armed Forces in the Philippines.  
The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a September 2002 determination of the Manila RO.  
In February 2004, the Board remanded the case for 
reverification of service.  In a decision issued in March 
2005, the Board denied the appellant's claim.  The appellant 
appealed that decision to the Court.  In July 2006, the Court 
issued an order that vacated the March 2005 Board decision 
and remanded the matter on appeal to the Board.  In March 
2007, the Board remanded the claim for reverification of 
service.


FINDING OF FACT

The service department has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse was not a Veteran, and she is 
not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court 
held that, in claims where it is necessary to first establish 
Veteran status, proper VCAA notice must be tailored to also 
inform claimants of the information or evidence necessary to 
prove the element of Veteran status, what information the 
appellant is responsible for providing, and what information 
VA will seek to obtain concerning that element.

The appellant was not properly advised of VA's duties to 
notify and assist in the development of her claim prior to 
its initial adjudication.  A May 2002 letter explained the 
evidence necessary to substantiate a claim of service 
connection for cause of the Veteran's death, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing, but did not explain what 
information or evidence she should submit to verify her 
deceased spouse's military service, including the opportunity 
to submit official U.S. documentation of service as evidence 
to establish Veteran status, or that the U.S. service 
department certification of Philippine service may be binding 
on her claim.  The appellant is not prejudiced by such notice 
defects, as based on information she provided (including her 
spouse's Affidavit for Philippine Army Personnel), the RO 
sought service department verification of her spouse's 
service, and based on service department certification that 
he did not have qualifying service, she is ineligible for VA 
benefits as a matter of law.  See Palor, 21 Vet. App. at 332-
33; see also Sanders v. Nicholson, 487 F.3d 881 (2007) 
(holding that the purpose of section 5103(a) notice is not 
frustrated, and the claimant is not prejudiced, when the 
benefit sought cannot be awarded as a matter of law).

The RO sought certification of the appellant's deceased 
spouse's military service in February 2004 and December 2007.  
She has not submitted any further evidence suggesting that 
re-certification of her spouse's service/nonservice is 
necessary.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of Veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U.S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

In November 1993, the service department, via the National 
Personnel Records Center (NPRC), certified that the 
appellant's spouse had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The request for verification indicated that the 
appellant's spouse's birth date was May 27, 1919.
 
In November 2001, the appellant submitted an Affidavit for 
Philippine Army Personnel dated in April 1946, which appeared 
to contain specific information concerning United States 
military service by the appellant's spouse.  The Affidavit 
listed her spouse's date of birth as March 6, 1918.

The appellant's May 2002 claim indicates her spouse was born 
on March 6, 1918.  
In February 2004, the RO requested re-verification from the 
service department as to whether or not the appellant's 
spouse had any recognized service.  The birth date used with 
this request was May 27, 1919 and it is unclear whether the 
Affidavit for Philippine Army Personnel was attached to the 
request.  In March 2004, the service department (via NPRC) 
certified that the appellant's deceased spouse did not have 
"service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."

In December 2007, the RO again requested certification of the 
appellant's spouse's service.  The requesting letter 
indicates that the April 1946 Affidavit for Philippine Army 
Personnel was enclosed and that the date of birth that should 
be used for the search was March 6, 1918.  

A February 2008 response from the NPRC certifies that the 
appellant's deceased spouse had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  The letter states that the Affidavit for 
Philippine Army Personnel does not, in itself, establish 
facts pertaining to his service and that service must be 
authenticated from the official archives that were recovered 
from the Philippines after World War II.  The NPRC indicated 
that a review of these archives did not reveal information 
compatible with the Affidavit of Philippine Army Personnel 
and that the appellant's spouse "does not appear on the 
rosters which make up the archives."

While previous November 1993 and February 2004 requests for 
certification included the wrong information regarding the 
date of birth of the appellant's spouse and did not appear to 
include the Affidavit for Philippine Army Personnel, the 
December 2007 request clearly listed the correct birth date 
and the February 2008 NPRC response indicates that the 
Affidavit for Philippine Army Personnel was reviewed in 
conjunction with the request.  Hence, the February 2008 
certification is binding on VA; VA has no authority to change 
or amend the finding.  Duro, 2 Vet. App. at 530.  

The appellant has submitted personal statements indicating 
her spouse served during World War II and copies of the 
Affidavit for Philippine Army Personnel, but no evidence that 
may be accepted by VA as proof of qualifying service.  No 
document submitted is a service department document, and thus 
sufficient to counter the adverse service certification by 
the service department.  38 C.F.R. § 3.203(a).  The appellant 
has also provided no further evidence that would warrant a 
further request for re-certification of her spouse's 
service/nonservice by the service department, and VA must 
abide by the service department's certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Accordingly, the Board finds the appellant's deceased spouse 
did not have the requisite service and is not a Veteran so as 
to establish basic eligibility for VA benefits.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal to establish Veteran status for the appellant's 
deceased spouse, and her basic entitlement to VA benefits is 
denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


